UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA, : Case No. 3:18-cr-75
Plaintiff, ; District Judge Walter H. Rice
Magistrate Judge Sharon L. Ovington
vs.
TRAVIS EDWARD WALKER,

Defendant.

 

DECISION AND ENTRY

 

This matter came before the Court for hearing on September 23, 2019 before
United States Magistrate Judge Sharon L. Ovington, who thereafter issued a Report and
Recommendations. (Doc. #24). Having conducted a full colloquy with Defendant, the
Magistrate Judge concluded that his plea of guilty is knowing, intelligent, and voluntary,
and that there is an adequate factual basis for a finding him guilty as charged in the
Indictment pending against him in this case.

The Court, noting that no objections to the Report and Recommendations have
been filed and that the time for filing objections has expired, hereby ADOPTS in full said
Report and Recommendations.

Therefore, based on the aforesaid, and this Court’s de novo review of the record
and the findings by the United States Magistrate Judge, this Court adopts the findings and

recommendations of the United State Magistrate Judge, and finds that Defendant’s guilty
plea was knowing, voluntary, and intelligent. Final acceptance of Defendant’s guilty plea
is deferred pending review of the pre-sentence investigation report.
17 - Asser Ura VEO

Walter H. Rice
United States District Judge
